Citation Nr: 1636619	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-15 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for vascular headaches, to include entitlement to an extra-schedular evaluation.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).

4.  Entitlement to compensation for a heart disability under 38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from March 1988 to January 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2011, February 2014, and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In April 2015, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The issue of entitlement to service connection for heart disease was remanded in April 2015, but not addressed in the adjudication of the appeal in a March 2016 supplemental statement of the case (SSOC).  The issue was also not re-certified to the Board.  There is no indication that the Veteran wished to withdraw this issue or that the issue is pending further action by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board has addressed the issue below.  As the issue is again being remanded, which we allow for further consideration of the issue by the AOJ, the Board determines that no prejudice to the Veteran has resulted from the Board's action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to service connection for a heart disability, entitlement to compensation under 38 U.S.C.A. § 1151, and entitlement to TDIU are addressed in the REMAND that follows the below ORDER.






FINDING OF FACT

The Veteran's vascular headaches result in very frequent completely prostrating and prolonged migraine attacks productive of severe economic adaptability and do not create an unusual disability picture that renders the rating schedule inadequate.
 

CONCLUSION OF LAW

The criteria for entitlement to rating in excess of 50 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that the Veteran's service treatment records and all identified VA and private treatment records have been obtained with the exception of records from Dr. Sihotang, who did not respond to two letters asking for treatment notes associated with the Veteran's care.  The Veteran also did not respond to a request that he complete another authorization for VA to obtain the records so that a third letter could be sent to Dr. Sihotang.  Moreover, the Veteran has been provided appropriate VA examinations.

Neither the Veteran nor his attorney has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

II. General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

In exceptional situations, an extra-schedular rating can be provided.  38 C.F.R. 
§ 3.321 (b).  The United States Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2009).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and related factors such as marked interference with employment or frequent periods of hospitalization are present, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  The decision of the Under Secretary or Director is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

The Veteran is in receipt of a 50 percent rating evaluation for his service-connected vascular headaches, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  A 50 percent rating contemplates very frequent, completely prostrating and prolonged migraine attacks productive of severe economic adaptability.  It is the highest rating evaluation available under that diagnostic code. 

A May 2011 QTC examiner documented complaints of sharp, stabbing pain behind both eyes that radiates into the neck.  The Veteran reported having headaches seven times per day, each lasting an hour, and accompanied by nausea, vomiting, inability to sleep, irritability, dizziness and lightheadedness, diarrhea, loss of appetite, tremors, numbness, sensitivity to heat and light, and difficulty thinking straight.  The Veteran indicated that he never seemed to be without a headache and that he was unable to sit and work at a computer, speak on phones, or drive when having a headache.  The impact on the Veteran's work was stated to be limited concentration.  

An April 2014 VA examiner documented headache symptoms of constant pulsating or throbbing head pain on both sides of the head that becomes worse with physical activity.  Associated non-headache symptoms included nausea, vomiting, sensitivity to light, changes in vision, and sensory changes such as feeling pins and needles in the extremities.  The frequency of characteristic prostrating migraine attacks was more than once per month.  The examiner documented that the Veteran's work was impacted by an inability to concentrate.

The May 2011 examiner noted that the Veteran's primary care physician had described the headaches as uncontrollable and unresponsive.  VA treatment notes reflect that the Veteran has tried several medications and is being treated with Botox injections.  A February 2014 VA treatment note documents that oral medications are mildly helpful and that the Botox injections improved the headaches by 10 to 30 percent.
 
In a May 2012 statement, the Veteran reported that his headaches had resulted in him being absent from work at least five days per month so he could stay home in bed in a dark room, avoiding light, loud noises, and family.  He indicated that he used his benefits under the Family Medical Leave Act (FMLA) to protect his employment during these absences and that when he had no FMLA hours available, the absences count against him on his annual job review.   In a May 2012 email, the Veteran's employer reported that the Veteran had used 411.5 hours of FMLA in 2011, 168 days of inactive status, and 56 hours of medical accommodation. The May 2012 email also indicated that he had already used 258 hours of leave in 2012.
An August 2015 request of the Veteran for current employment information went unanswered.  Nevertheless, due to the above facts, in the April 2015 remand, the Board ordered that the claim be referred for extra-schedular consideration.  

The Board has considered the applicability of other diagnostic codes for rating the disability on appeal, but finds that no other diagnostic code provides a basis for higher rating, as there are no other diagnostic codes with ratings in excess of 50 percent which contemplate headaches or symptoms analogous to headaches.

In March 2016, an advisory opinion was received from the Acting Director of the Compensation Service.  The opinion stated that the totality of the evidence does not show that the Veteran's headache disability is productive of an unusual disability picture or frequent hospitalizations, marked interference with employment, and so an extra-schedular increase in evaluation is not warranted.  The Board agrees with the Acting Director's assessment.

The Veteran has prostrating attacks more than once per month and takes the equivalent of several weeks of leave to accommodate his headaches, which the Board finds is the picture of severe economic inadaptability with frequent, prolonged prostrating attacks that is contemplated by the 50 percent rating assigned.  Thus, as the manifestations of the Veteran's headache disability are contemplated by the rating schedule, the schedular criteria are adequate, and assignment of an extra-schedular rating is not appropriate in this case.  A schedular and extra-schedular rating in excess of 50 percent for the Veteran's vascular headache disability is denied.  


ORDER

Entitlement to a rating in excess of 50 percent for vascular headaches, to include entitlement to an extra-schedular evaluation is denied.


REMAND

The Veteran has claimed entitlement to compensation for a heart disability as service-connected and, in the alternative, as due to VA treatment pursuant to 38 U.S.C.A. § 1151.  The claim for benefits under 38 U.S.C.A. § 1151 was denied in an October 2015 rating decision, and the Veteran filed a timely Notice of Disagreement (NOD) in April 2016.  However, no statement of the case (SOC) has been issued in response to this NOD; therefore a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

As the Veteran's entitlement to service-connected benefits for a heart disability is in part dependent on the outcome of the 38 U.S.C.A. § 1151 claim, and the claim of entitlement to TDIU is  dependent, at least in part, on the ratings assigned to service-connected disabilities, these issues are inextricably intertwined.   Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, the heart disability service connection claim and claim for TDIU claim must also be remanded.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Issue an SOC in response to the Veteran's April 2016 NOD with the denial of compensation under 38 U.S.C.A. § 1151 and inform the Veteran of the requirements to perfect an appeal with respect to that issue.  If the Veteran perfects an appeal, ensure that any indicated development is completed before the issue is certified for appellate consideration.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
3.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, an SSOC should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


